DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/13/202 has been entered.
Specification
Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Drawings
Thirty (30) sheets of formal drawings were filed on 3/07/2019 and have been accepted by the Examiner.

Allowable Subject Matter
Claims 1-3 and 6-9 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record belongs to the US Patent Lee 5,611,017US.

Lee does not teach “wherein as the cable sealing structure is deformed to form a seal about a cable at the cable sealing interface, the at least one reinforcing structure of each of the first and second cable sealing bodies elastically deforms to apply an elastic load to each of the first and second cable sealing bodies; wherein the first and second cable sealing bodies each include an x-dimension that extends along an x-axis, a y-dimension that extends along a y-axis, and a z-dimension that extends along a z-axis, wherein the z-axis corresponds to a cable pass-through direction through the cable sealing interface, and wherein the first and second cable sealing bodies are each less deformable along the z-axis as compared to both the x and y axes; and wherein the at least one reinforcing structure of each of the first and second cable sealing bodies is a preform three-dimensional structure that is embedded into the gel of the first and second cable sealing bodies, the preform three-dimensional structure providing a self-supporting shape of the cable sealing structure” along with other limitations as recited in claim 1.
Claims 2-3 and 6-9 depends on claim 1. 
Thus, with no teaching from the prior art, and without the benefit of applicant's teachings, there is no motivation for one of ordinary skill in the art to combine/modify the prior art of record in a manner so as to create the claimed invention. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOANG Q TRAN whose telephone number is (571)272-5049. The examiner can normally be reached 9:30 am - 5:30pm Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Uyen-Chau Le can be reached on 5712722397. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/HOANG Q TRAN/Examiner, Art Unit 2874                                                                                                                                                                                                        



/SUNG H PAK/Primary Examiner, Art Unit 2874